Per curiam.
This is an appeal in a habeas corpus action brought by the appellant to challenge his extradition to Louisiana. The court below denied relief finding the extradition documents to be in order. We affirm the denial of relief.
The prisoner appeals and enumerates as error the failure of the court to appoint counsel and alleges he was denied access to a legal library and was not given the opportunity to subpoena witnesses. There is no right to counsel in a civil habeas corpus proceeding. Stephens v. Balkcom, 245 Ga. 492 (265 SE2d 596) (1980). Petitioner has not shown, nor does he say, how any witness or argument would have affected the requirements necessary for extradition under Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978).

Judgment affirmed.


All the Justices concur.

*679Decided February 17, 1987.
Eric Welch, for appellant.
Frank C. Winn, District Attorney, for appellee.